NUMBER 13-14-00123-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


RAUL TREVINO LARA JR.,                                                      Appellant,

                                           v.

THE STATE OF TEXAS,                                                          Appellee.


                   On appeal from the 275th District Court
                         of Hidalgo County, Texas.


                        ORDER ABATING APPEAL
              Before Justices Rodriguez, Garza, and Longoria
                             Order Per Curiam

      This cause is before the Court on two motions filed by appellee, the State of Texas.

Appellee has filed:    (1) a “Motion for Release of Particular Reporter’s Record

Transcripts,” (2) a “Motion for Unsealing of Certain Reporter’s Record Volume,” and (3) a

Motion for Abatement of Appeal.” These motions are not opposed by appellant, Raul

Trevino Lara Jr. As stated herein, we abate and remand this cause to the trial court for
proceedings pertaining to the preparation of the record.

         According to the appellee’s motion for release, the bound reporter’s record

volumes for this cause as filed and maintained by the District Clerk of Hidalgo County,

Texas are “misnumbered and are incomplete in that they do not memorialize all

proceedings in the trial court.” Further, the portable memory device submitted to and

maintained by the District Clerk does not include transcripts of all proceedings in the trial

court.    Appellee thus states that the record currently fails to contain all information

necessary for it to prepare a brief in this matter and requests that we direct the Clerk of

this Court to release the reporter’s records as filed in this Court for the proceedings in the

trial court conducted on December 20, 2012 and June 17, 2013, or in the alternative, to

direct the court reporter to file those same records with the District Clerk.

         According to appellee’s motion for unsealing of a certain reporter’s record volume,

a specific volume of the reporter’s record is sealed and the “District Clerk of Hidalgo

County, Texas, will not disclose the nature or substance of the sealed record volume.”

Appellee thus requests that we allow it to examine the sealed record, and further requests

that if the sealed record is not within the appellate record, that we direct the District Clerk

to forward the record to this Court for filing. We note that the record as currently filed

with this Court contain a sealed record regarding a hearing held on December 16, 2013

pertaining to the disqualification of a juror.

         By motion for abatement, appellee seeks to abate this appeal until a supplemental

reporter’s record has been filed. According to the appellee, the current record fails to

include any exhibits offered into evidence and admitted at the suppression hearing.

                                                 2
       We previously abated this case because the reporter’s record was incomplete.

Since that time, numerous volumes have been filed with this Court. However, based on

the motions currently subject to consideration, the record as filed with the District Clerk is

not the same record that was filed with this Court as the appellate record. See TEX. R.

APP. P. 34.6(h) (“In a criminal case in which a party requests a reporter’s record, the court

reporter must prepare a duplicate of the reporter’s record and file it with the trial court

clerk.”). The two sets of records should be the same. See id.

       This situation requires us to effectuate our responsibility to avoid further delay and

to preserve the parties’ rights.     See id. R. 37.3(a)(1).     Accordingly, this appeal is

ABATED and the cause REMANDED to the trial court. Upon remand, the judge of the

trial court shall immediately cause notice to be given and conduct a hearing to determine

if the reporter’s record is complete and accurate and shall make appropriate findings

regarding this issue. See id. R. 34.6(e),(f). The trial court shall also determine which

portions of the record are sealed and why, and whether the parties to this appeal should

be given access to the sealed records. Otherwise, the trial court shall determine what

steps are necessary to ensure the prompt preparation of a complete reporter’s record and

shall enter any orders required to avoid further delay, to preserve the parties’ rights, and

to ensure that all copies of the appellate record are identical and complete.

       The trial court shall prepare and file its findings and orders and cause them to be

included in a supplemental clerk's record which should be submitted to the Clerk of this

Court within thirty days from the date of this order. Appellee’s motion for release of the

reporter’s records, motion for unsealing, and motion for abatement are GRANTED in part

                                              3
to the extent specified in this order of abatement and DENIED in part as to all other relief

requested.

       It is so ordered.

                                                 PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
30th day of June, 2015.




                                             4